DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or otherwise suggests using time-sequence data including coordinates indicating the pose of one or more objects in at least two previous frames to predict a distribution of prediction pose locations of one or more objects in a current frame, the prediction performed using a first neural network and taking uncertainty into consideration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-8 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vineet et al. teach tracking objects in three dimensions. Assouline et al. teach using data from previous frames to track poses in a current frame. Karasev et al. teach predicting the trajectory of an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: 

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
15 December 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665